M.D. Appeal Dkt.
                                                                          9 MAP 2017


                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 637 MAL 2016
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
RANDY JESUS VALDIVIA,                        :
                                             :
                   Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of February, 2017, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by Petitioner, is:


             Whether, in a case of first impression, the Superior Court erred in
             holding that a reasonable person would have understood that their
             consent to a roadside search of their vehicle would encompass a
             canine sniff of all of the packages contained inside the vehicle, and
             that said consent was knowing, intelligent, and voluntary where the
             police officers withheld pertinent information about the forthcoming
             search from Petitioner, including that the canine search would not
             start any sooner than an hour from when Petitioner’s consent was
             given?